Citation Nr: 1310577	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is on file as a record in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for PTSD in October 2004 and awarded a 30 percent disability at that time.  He submitted his current claim for an increased rating in February 2009.

The Veteran was afforded a VA examination in March 2009.  His claim for an increased rating was denied in June 2009.  He perfected his appeal in this claim in July 2010.

The Veteran's representative submitted additional written argument in support of the claim in October 2012.  At that time the representative maintained that the Veteran should be afforded a current VA examination to assess his PTSD disability.

The Veteran testified regarding his PTSD symptoms and their effect on his life at his hearing in January 2013.  He noted that he was recently divorced and he attributed the divorce to his PTSD symptoms.  

The Veteran has submitted a number of additional claims since the adjudication of his PTSD claim.  A review of the claims folder reflects that the development since the Veteran's last PTSD examination has focused on the additional issues.  Given that the Veteran was last examined in March 2009, the request for a new examination by his representative and the Veteran's testimony regarding an increase in symptomatology, a remand is required for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his PTSD claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

2.  Upon completion of the above development, the Veteran should be afforded an examination in order to determine the current severity of his service-connected PTSD.  The claims folder with a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disability.  The results of any tests or studies must be included in the examination report.

The report of examination should contain a detailed account of all manifestations of the disability found to be present.  The examiner must also comment on the extent to which the Veteran's disability affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the PTSD issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


